    Case 1:19-cr-00463-DLC Document 98 Filed 09/02/20 Page 1 of 1




Myers & Galiardo, LLP   I 52 Duane Street, 7FI., New York, NY 10007 I 212-986-5900 I www.citylaw.nyc
BY ECF:
Honorable Denise L. Cote                                        September 2, 2020
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312



                              USA v. Zirkind 19 CR 463 (DLC)



Hon. Denise L. Cote:

Recently I received a communication from the Court that you would like us to
state our position as to whether or not the defendant we represent intends to
proceed to trial or resolve his case. Mr. Benzion Zirkind will be resolving his
case without the need for a trial. An application to the Court for a plea will be
made shortly as soon as the parties work through several details.




                                                              Respectfully,
CC: US Government
                                                              /s/Matthew D. Myers
                                                              Attorney for Defendant




                                            N •Y•C
